Citation Nr: 1231760	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-12 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs South Central Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 10, 2009, at Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2006.

This appeal to the Board of Veterans' Appeals  (Board) is from November and December 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) South Central Health Care Network.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).

As support for this claim, however, the Veteran testified at a hearing at the RO in Indianapolis, Indiana, in February 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the AOJ initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board subsequently, in May 2011, remanded the claim for further development and consideration, including especially to obtain additional treatment records.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include migraine headaches, currently rated as 50-percent disabling (they were rated as 30-percent disabling at the time of the treatment at issue), and hiatal hernia with erosive gastritis and Barrett's esophagus, rated as 10-percent disabling.


2.  Because of his service-connected hiatal hernia, the Veteran underwent an esophagogastroduodenoscopy (EGD) in November 2004, prior to his discharge from service in February 2006.  He was told to report to the nearest emergency room if he ever developed symptoms of chills or fever, severe abdominal pain, severe or persistent nausea or vomiting, pain in his chest, signs of bleeding, or inflammation at the site of his intravenous (IV).

3.  Following his discharge from service in February 2006, he continued to receive treatment for his hiatal hernia and migraine headache disabilities.

4.  In the early morning hours on August 10, 2009, he began experiencing vomiting and diarrhea for approximately three hours.  Consequently, at about 3a.m., his wife called the nearest VA medical center (VAMC), located about 40 minutes away.  They were instructed to take him immediately to the nearest emergency room, at Siloam Springs Memorial Hospital, which was just 5 minutes away, so much closer than the nearest VAMC.

5.  The local VAMC was not feasibly available to provide the urgent care and treatment he needed because, given what he had been told in years past, he reasonably believed the symptoms he was experiencing at the time were life threatening, as they were those included on a post-operative list following his November 2004 gastric procedure that, if they presented, he was to report immediately to the closest emergency facility.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on August 10, 2009, at Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist Veterans in substantiating their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board is approving full payment of the unauthorized private medical expenses in question.  So the Board need not determine whether there has been compliance with these preliminary notice and duty to assist provisions of the VCAA because this determination is ultimately inconsequential.

II.  Entitlement to Payment or Reimbursement of the Medical Expenses at Issue

On August 10, 2009, the Veteran received treatment in the emergency room of Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.  The medical reimbursement claim process was initiated shortly thereafter, in September 2009, by this private hospital.  The Veteran has pursued this ensuing appeal, indicating during his February 2011 hearing that his outstanding medical bills are $6,854 for the emergency room services and $499 for radiology, so a total of $7,353.  He contends that a VA facility was not feasibly available to him at the time in question, because the nearest VA hospital is about 40 miles from his home versus just 5 minutes for Siloam Springs Memorial Hospital, and that the severity of his service-connected migraine and hiatal hernia symptoms necessitated urgent care.

He also points out that it was in the early-morning hours, about 2 a.m., when he began experiencing severe pain, vomiting and diarrhea, so he did not have any real choice but to go to Siloam Springs Memorial Hospital rather than the VAMC. 


Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2011). 

The admission of an appellant to a non-VA hospital at the expense of VA, however, must be authorized in advance.  38 C.F.R. § 17.54.  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997) and General Counsel Opinion, VAOPGCCONCL 
1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for the treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.

Under the former 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a private or public hospital not operated by VA, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4123 (2008) amended 38 U.S.C. § 1728(a).  The amendment added § 1728(c), stating that in this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.  The former standard under § 1728(a) was "such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health."

Under § 1725(f)(1), "emergency treatment" means medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, as further defined by the statute.


Thus, the definition of "emergency treatment" is now the same under 38 U.S.C. § 1728 and § 1725.  Additionally, the amending law did not indicate a specific effective or applicability date for this change, so a discussion of such may be necessary.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Here, there are two service-connected disabilities of relevance, migraines (which, at the time of the treatment in question, were rated as 30-percent disabling but since have been determined to be more severe, now 50-percent disabling) and hiatal hernia with erosive gastritis and Barrett's esophagus (rated as 
10-percent disabling).  And, as mentioned, it is these disabilities for which the Veteran contends he received the private emergency medical treatment at issue.  There also is indication he is participating in a Chapter 31 vocational rehabilitation program.  Therefore, it appears the appropriate line of consideration for payment or reimbursement of these unpaid medical expenses necessarily falls under the statutory authority and purview of 38 U.S.C.A. § 1728.

Though before making this determination and deciding this appeal, there potentially were VA treatment records possibly supporting the Veteran's claim that needed to be obtained and considered.  VA's duty to assist includes obtaining relevant records from a Federal department or agency, if available. 38 C.F.R. § 3.159(c)(2) (2011).  Here, unfortunately, it did not appear the Veteran's VA medical records had been officially requested, especially concerning his two service-connected disabilities of migraines and hiatal hernia.  Indeed, he was contending that his wife had called the local VA hospital to seek advice on his illness on August 10, 2009, but was told to go to the nearest emergency room due to the urgency of his situation.  It therefore was possible that VA treatment records may contain some documentation of such a phone call conversation or even prior authorization for emergency treatment outside of VA's healthcare system.


But having said that, payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that were beyond the scope authorized by statute.  Zimick, 11 Vet. App. at 50 (citing Malone, 10 Vet. App. at 543) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  Nevertheless, VA needed to try and obtain any such documentary records before deciding this appeal, as part of the duty to assist the Veteran with this claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA had constructive, if not actual, notice of this evidence because it was generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) ; 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Moreover, it was not altogether clear whether the AOJ had obtained all of the relevant treatment records from Siloam Springs Memorial Hospital.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(1).  So, as a result of the Board remanding this claim in May 2011 for further development, the AOJ or Appeals Management Center (AMC) was to attempt to obtain any outstanding, relevant treatment records from Siloam Springs Memorial Hospital.  If the AOJ or AMC learned these records do not exist, then it needed to make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also was to be apprised of these efforts and notified of any inability to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

On remand, additional records and documentary evidence was obtained.

This evidence confirms that on August 10, 2009, the Veteran presented at the Siloam Springs Memorial Hospital in Siloam Springs, Arkansas, with complaints of vomiting, diarrhea, abdominal pain, and cramping.  The examining physician noted the Veteran's history of migraine headaches and Barrett's esophagus and ordered a computed tomography (CT) scan of the abdomen and pelvis.  The CT scan revealed postoperative changes at the gastroesophogeal junction, likely from Nissen fundopliciation.  Gastroenteritis additionally was noted or observed.  He was eventually discharged later that same day.

During his February 2011 Travel Board hearing, the Veteran testified under oath that he is usually treated at the local VA Outpatient Clinic in Siloam Springs and was involved in a vocational rehabilitation program.  However, in the early morning hours on August 10, 2009, when his wife called after he woke her at 3 am with complaints of fever, chills, vomiting, and severe abdominal cramping, she was instructed to take him to the nearest emergency room.  On the record, he testified the VAMC was 40 minutes from his home, whereas the nearest emergency room (referring to the one at Siloam Springs Memorial Hospital) was just 5 minutes away in comparison, so much closer.  These two facilities are approximately 30 miles apart and, depending on the route chosen, between 35 and 45 minutes by car.  The Veteran also testified that, at the time, his wife was pregnant, which further added the chaos and stress of that early morning.

In other testimony during the hearing, the Veteran said he had been instructed to go immediately to the closest hospital if he ever experienced these type symptoms, noting he was first told this following his November 2004 surgery.  And, while the Board realizes that surgery was 5 years prior to this night at issue, there is no reason the Veteran, as a layman, would have the medical knowledge to understand at what point in time he should no longer be concerned about his symptoms or their potentially adverse side effects.  This is especially true when considering the CT scan had indicated there were post-operative changes at the gastroesophogeal junction.

In June 2010, a VA physician reviewed the evidence of record and determined a VA facility was feasibly available since there are two VAMCs approximately 22 miles from the Veteran's home.  However, given his prior surgical history, and being informed of potentially fatal symptoms that, if appearing, he was to report to an emergency room as soon as possible, it was reasonable for him and his wife to suspect he may have been in a life-threatening situation - especially because he was experiencing the type of symptoms he was told to watch out for.  It therefore follows that it also was reasonable for them to have sought immediate medical evaluation and treatment at the private hospital nearest their home.

So the Veteran's medical situation at the time was of such an emergent nature, at least reasonably or subjectively perceived as such in his and his wife's judgment, that a VA facility was not feasibly available.  A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VAMC was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).  He also satisfies the other requirements for payment or reimbursement of these medical expenses.  Certainly then, when resolving all reasonable doubt in his favor as required by 38 C.F.R. §§ 3.102, 4.3, he is entitled to payment or reimbursement of these expenses.


ORDER

The claim for reimbursement of the unauthorized medical expenses incurred on August 10, 2009, at Siloam Springs Memorial Hospital in Siloam Springs, Arkansas, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


